[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Mahoning Cty. Bar Assn. v. DiMartino, Slip Opinion No. 2016-Ohio-536.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-536
            MAHONING COUNTY BAR ASSOCIATION v. DI MARTINO.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Mahoning Cty. Bar Assn. v. DiMartino, Slip Opinion No.
                                    2016-Ohio-536.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and a
        Rule for the Government of the Bar—Indefinite suspension.
(No. 2014-2250—Submitted September 15, 2015—Decided February 17, 2016.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2014-080.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Dennis Armand DiMartino of Youngstown, Ohio,
Attorney Registration No. 0039270, was admitted to the practice of law in Ohio in
1987.
        {¶ 2} This court has disciplined DiMartino in three previous cases. In 1994,
we sanctioned him with a stayed six-month suspension because he had failed to
                             SUPREME COURT OF OHIO




respond to a client’s inquiries, failed to provide that client with a settlement
statement, and failed to forward the client’s portion of settlement proceeds.
Mahoning Cty. Bar Assn. v. DiMartino, 71 Ohio St.3d 95, 642 N.E.2d 342 (1994).
In 2007, after finding that he had neglected a client matter, we imposed a stayed
one-year suspension on conditions. Mahoning Cty. Bar Assn. v. DiMartino, 114
Ohio St.3d 174, 2007-Ohio-3605, 870 N.E.2d 1166. In 2010, we determined that
he had violated those conditions by engaging in dishonest conduct during his stayed
suspension. Specifically, when applying for a marriage license in North Carolina,
he falsely represented that he was not married, despite the fact that his Ohio divorce
case was still pending. Accordingly, we reinstated the one-year suspension from
the 2007 case and also suspended him concurrently for six months for his dishonest
conduct. Mahoning Cty. Bar Assn. v. DiMartino, 124 Ohio St.3d 360, 2010-Ohio-
247, 922 N.E.2d 220. On July 5, 2011, respondent was reinstated in both cases.
129 Ohio St.3d 1201, 2011-Ohio-3603, 950 N.E.2d 560; 129 Ohio St.3d 1202,
2011-Ohio-3604, 950 N.E.2d 560.
       {¶ 3} In the present matter, relator, Mahoning County Bar Association, has
charged DiMartino with misconduct similar to that in his previous disciplinary
cases, including client neglect, failing to account for settlement funds, and
dishonesty. Based on the evidence presented at the three-member panel hearing,
the Board of Professional Conduct recommends that we indefinitely suspend
DiMartino, order that he pay restitution to two former clients, and impose
conditions upon any potential reinstatement. Neither party has filed objections to
the board’s report, and based upon our independent review of the record, we accept
the board’s findings of misconduct and agree with its recommended sanction.
                                    Misconduct
       {¶ 4} The board found that DiMartino engaged in professional misconduct
in two client matters.




                                          2
                                January Term, 2016




       {¶ 5} In the first matter, Ember Herrington retained DiMartino to represent
her in a personal-injury case relating to an automobile accident. DiMartino settled
a claim against the tortfeasor and then filed a lawsuit on Harrington’s behalf against
her insurance carrier, invoking the underinsured-motorist provision of the policy.
At that time, Harrington was covered under both the auto and health insurance
policies of her mother, Rita Chegar. DiMartino settled the lawsuit with the insurer
for $15,000 and deposited the proceeds into his client trust account. He then paid
himself $5,000 in attorney fees and issued a check to Harrington for $5,400, but he
cannot account for the remainder of the $4,600 from the settlement. In addition, he
admitted at the panel hearing that he could not locate a signed copy of the settlement
statement specifying the manner in which the funds were disbursed.
       {¶ 6} At some point prior to the settlement, Chegar’s health insurer asserted
a subrogation claim for reimbursement of her daughter’s medical expenses.
DiMartino negotiated the subrogation claim with the health insurer and agreed to
pay a reduced amount from the settlement with the auto insurance carrier. At the
panel hearing, he testified that he thought he had sent the health insurer a check for
$4,600, but he also admitted that there is no record of the check and that the insurer
was never paid, which he acknowledged was his fault. After a collection company
for the health insurer later sent Chegar notices informing her that she was still
required to reimburse the insurer from the settlement amount, she informed
DiMartino that the matter was not yet resolved, and he assured her that he would
correct the problem. But he never did.
       {¶ 7} After DiMartino failed to return several of Chegar’s phone calls, she
filed a grievance against him with relator. DiMartino failed to respond to relator’s
repeated inquiries requesting information about the grievance. In addition, relator
later discovered that DiMartino had overdrawn his client trust account. DiMartino
also failed to respond to relator’s repeated inquiries requesting more information
about the overdraft.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 8} In the second client matter, Paul and Kathy Melia retained DiMartino
to represent them in a medical-malpractice case. DiMartino did not have the Melias
execute a fee agreement. During the litigation, DiMartino failed to appear for
hearings or to oppose the defendants’ motion for summary judgment, and he failed
to return his clients’ phone calls. At one point, the Melias appeared for a scheduled
mediation but were told by court staff that DiMartino had cancelled it—even
though he had not mentioned that to his clients. Nor did he inform them that the
court eventually dismissed the case. In fact, he met with them after the court’s
decision, and although he was aware of the judgment, he did not notify them that
their case had been terminated. After the Melias learned of the court’s decision,
Paul filed a grievance with relator. Once again, DiMartino failed to respond to
relator’s repeated inquiries regarding the grievance.
       {¶ 9} Based on this record, the board found—and DiMartino ultimately
acknowledged—that he had violated Prof.Cond.R. 1.3 (requiring a lawyer to act
with reasonable diligence in representing a client), 1.4(a)(1), (3), and (4) (requiring
a lawyer to inform the client of any circumstances with respect to which the client’s
informed consent is required, to keep the client reasonably informed about the
status of the matter, and to comply as soon as practicable with reasonable requests
for information from the client), 1.5(b) (requiring a lawyer to communicate the
nature and scope of the representation and the basis or rate of the fee and expenses
within a reasonable time after commencing the representation), 1.5(c) (requiring an
attorney to have set forth a contingent-fee agreement in writing signed by the client,
and if the lawyer becomes entitled to compensation under the agreement, requiring
the lawyer to prepare a closing statement and have the client sign the statement),
1.15(a) (requiring a lawyer to hold property of clients in an interest-bearing client
trust account, separate from the lawyer’s own property), 8.4(c) (prohibiting a
lawyer from engaging in conduct involving dishonesty, fraud, deceit, or




                                          4
                                January Term, 2016




misrepresentation) and former Gov.Bar R. V(4)(G) (now Gov.Bar R. V(9)(G))
(requiring a lawyer to cooperate with a disciplinary investigation).
       {¶ 10} We agree with these findings of misconduct. We also agree to
dismiss the charges withdrawn by relator.
                                       Sanction
       {¶ 11} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
sanctions imposed in similar cases, and the aggravating and mitigating factors listed
in Gov.Bar R. V(13).
       {¶ 12} The board found the following aggravating factors: prior
disciplinary offenses, a dishonest or selfish motive, a pattern of misconduct,
multiple offenses, lack of cooperation in the disciplinary process, and failure to
make restitution. See Gov.Bar R. V(13)(B)(1), (2), (3), (4), (5), and (9). At the
panel hearing, DiMartino testified that he suffered from depression and that it had
contributed to his misconduct. The panel consequently allotted him 14 and 21 days
after the hearing, respectively, to submit a psychological report and character
references for purposes of mitigation. DiMartino, however, failed to timely submit
the mitigation evidence. Accordingly, we concur with the board’s findings that no
mitigating factors are present here.
       {¶ 13} To support its recommended sanction, the board cites Trumbull Cty.
Bar Assn. v. Braun, 133 Ohio St.3d 541, 2012-Ohio-5136, 979 N.E.2d 326, and
Disciplinary Counsel v. Scacchetti, 131 Ohio St.3d 165, 2012-Ohio-223, 962
N.E.2d 786. In Braun, the attorney neglected a client matter and retained a fee
without performing any work. Braun at ¶ 4-8, 11. In Scacchetti, the attorney
commingled personal and client funds in his client trust account, caused the account
to be overdrawn, and neglected a client matter. Scacchetti at ¶ 4-8. In both cases,
the attorneys had prior discipline, failed to establish the presence of any mitigating
factors, and failed to cooperate in the disciplinary process.        Braun at ¶ 12;




                                          5
                             SUPREME COURT OF OHIO




Scacchetti at ¶ 10. And in both cases, we indefinitely suspended the attorneys.
Braun at ¶ 14; Scacchetti at ¶ 15.
       {¶ 14} We agree with the board that Braun and Scacchetti are precedents
relevant to this case. An indefinite suspension here is consistent with our “rule that
an attorney’s neglect of legal matters and failure to cooperate in the ensuing
disciplinary investigation warrant an indefinite suspension.” Disciplinary Counsel
v. Mathewson, 113 Ohio St.3d 365, 2007-Ohio-2076, 865 N.E.2d 891, ¶ 19.
                                     Conclusion
       {¶ 15} For the reasons explained above, we accept the board’s
recommended sanction.        Dennis Armand DiMartino is hereby indefinitely
suspended from the practice of law in Ohio, and he is ordered to make restitution
in the amount of $4,600 to Ember Herrington and Rita Chegar within 60 days of
this court’s order.   Any future reinstatement is conditioned on DiMartino’s
submission of proof that he has undergone a mental-health evaluation, has a plan
of treatment, and has completed appropriate continuing-legal-education courses in
law-office management, specifically in the area of client trust accounts. Costs are
taxed to DiMartino.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       David Comstock Jr. and Ronald E. Slipski, Bar Counsel, for relator.
       Mark Anthony Hanni, for respondent.
                               _________________




                                          6